                       IN THE UNITED STATES DISTR1CT COURT
                   FOR THE EASTERN DISTR1CT OF NORTH CAROLINA
                                NORTHERN DIVISION
                                   2: 18-CV-56-BO

HELENS. SWAIN                               )
                      Plaintiff,            )
                                            )
              V.                            )
                                            )                     ORDER
ANDREW M. SAUL,                             )
Commissioner of Social                      )
Security,                                   )
                    Defendant.              )


       This Motion being submitted to the Court for an Order upon Motion for Attorney Fees

under §406(b) of the Social Security Act filed by Branch W. Vincent, III, Attorney at Law. The

Court has considered the Motion and Orders payment of the sum of $19,404.25 for attorney fees

as requested which sum represents 25% of Plaintiffs past due benefits of$77,617.00 as calculated

by the Social Security Administration . This amount shall be withheld from Plaintiffs past due

benefits as established by the Social Security Administration pursuant to §406(b) of the Social

Security Act. Upon receipt of the §406(b) fee awarded herein, Plaintiff shall be reimbursed the

EAJA fee previously paid to Plaintiffs counsel ($4, 150.00).

       It is therefore ORDERED that the Commission~[           ,~i~~u;tc pridntiffs
counsel, Branch W. Vincent, III, Attorney at Law, the sum of~M..ai from Plaintiffs past due

benefits. Plaintiffs counsel shall thereafter reimburse and otherwise pay Plaintiff the EAJA fee

previously paid herein in the amount of $4,150.00. Upon the payment of such sums this case is

dismissed with prejudice.
